DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
The remarks and amendments filed on 06/15/2022 are acknowledged. Claims 1, 3, 9, and 27-29 are amended.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 06/15/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicant argues: “The claimed composition is an air-free and stable composition. One stability factor is based on the air-free aqueous solution of hypochlorous acid and acetic acid at higher concentrations than the hypochlorous acid that are made air-free by mixing in an air-free environment, wherein the air-free environment is made air-free by degassing through reduced pressure. Such production process gives the HOCI greater stability and longer shelf-life, making it suitable for use as an on-demand commercial hand disinfectant. As-filed application, pg. 2, para. 4. Another stability factor that the invention controls is the presence of metal ions in the solution. The claimed method uses an ion exchange method to remove them. Applicant submits that none of the cited references, either alone or combined with one another, teaches or suggests the claimed stable, air-free hypochlorous acid (HOCl) composition for use as a disinfectant. In particular, none of Alimi, Ikeda, Kuroiwa, Wang, Kamlet, Schmittinger, Doi, Northey, nor any proposed combination thereof, teaches or suggests the steps of mixing, in an air-free environment, wherein the air-free environment is made air-free by degassing through reduced pressure: hypochlorous acid (HOCl) and acetic acid (HAc), the HAc Page 5 of 6Attorney Docket No.: SOFT-001/07US 29932/17Serial No.: 15/267,220present at a higher concentration than the HOCI, to produce an air-free aqueous solution; a sodium hydroxide (NaOH) buffer present at a concentration to stabilize a pH of the composition between about 3.7 and 5.8; and an excipient and introducing water to compounds that generate a proton (H+) and a hypochlorite anion (OCl-) in the air-free environment to produce the aqueous solution, wherein the water is substantially free of metal ions, as required in amended claim 1.”
In response to this argument, it is noted that the newly provided rejection provides for hypochlorous acetic acid compositions with the same overlapping amounts claimed as well as pH and further provides for methods of making the hypochlorous acid solutions air free by placing them under vaccum that would thus remove carbon dioxide from the compositions preventing loss of hypocholorous acid due to reaction with carbon dioxide and thus loss of stability over time as well as removal of unwanted metal ions that also would lead to unwanted reactions. Thus the compositions of the prior art appear to be the same as and read on those instantly claimed. Given this, these arguments are not found persuasive.

New Grounds of Rejection/Objection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1, 3, 6, 9, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Northey, R., et al., U.S. Patent Application Publication 2012/0164235 in view of Doi. T.. et al.. JP2009274950A (Enalish translation provided); Kamlet, J., et al., U.S. Patent 2,438,781; and Schmittinger, P., et al., (Chlorine, 2000).
Northey topical hydrogen formulations comprising ORP sterilizing water. (See abstract.) Northey teaches that the compositions comprises hypochlorous acid as a free chlorine species at 10-400 ppm or 5-75 ppm (0.001-0.04 wt% or 0.0005-0.0075 wt%). (See paragraphs 0014-0015.) Northey teaches including a buffering agent such as acetate (acetic acid) in the compositions at 0.01-5 wt%, i.e. higher than the hypochlorous acid level. (See paragraph 0034-0035.) Northey teaches including further buffering a pH modifying agents for adjusting the pH to the final value. (See paragraph 0038.) Northey teaches that the formulation pH is normally from pH 3 to 9. (See paragraph 0040.) Northey teaches that the compositions may be provided in sealed containers with headspace gases such as nitrogen or oxygen (air free). (See paragraph 0050.) Northey teaches that the gelling agents (excipients) in the compositions are colloidal particles such as silicates and the formulations are used topically, compare instant claims 9-10. (See paragraph 0010, abstract, and claims 19.),
Northey does not teach the same identical pH range claimed.
Northey teaches an overlapping pH range of 3-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Northey does not teach further purification of the compositions to remove metals via ion exchange.
Doi teaches methods of preparing hypochlorous acid compositions by removing the metals from the hypochlorous acid solutions by both a cation and anion ion exchange cycle. (See abstract and claims and figure 1 showing cation/exchange columns 8 and 9.) Doi teaches that chlorate is formed from the decomposition of hypochlorarite due to disproportionation reactions that are promoted by metal ions. (See page 2 paragraph 2.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to eliminate metals from the composition via ion exchange as taught by Doi in the compositions of Northey given the teachings of Doi that metals should be removed from hypochlorous acid solutions via ion exchange as they promote decomposition of the compounds. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to prevent the loss of the hypochlorous acid in the compositions thereby stabilizing them. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the art is all directed to forming hypochlorous acid compositions and preventing their degradation and Doi teaches methods that provide for exactly such compositions by removal of metals. 
Northey does not teach degassing the compositions under reduced pressure (i.e. placing them under vacuum).
Kamlet teaches that hypochlorous acid is displaceable by carbon dioxide of the atmosphere that allowing hypochlorite/hypochlorous acid solutions to remain exposed to the carbon dioxide of the air causes rapid and almost complete attenuation and will within a relatively short period lose its entire content of active chlorine. (See column 1, lines 21-54.)
Schmittinger teaches making hypochlorous acid by providing chlorine gas into water that is acidic to push the equilibrium towards the formation of hypochlorous acid. Schmittinger teaches providing the gas to water where all the gas piping, injectors, controlling devices, and safety devices for making the hypochlorous acid are under vacuum (See pages 161-163.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to produce the chlorine under vacuum as taught by Schmittinger in order to avoid any contaminating air containing reactive carbon dioxide in the system that the compositions would react with as taught by Kamlet. One of ordinary skill in the art would have been motivated to make this combination to keep air out of the system and prevent unwanted loss of the hypochlorous acid and unwanted presence of side products contaminating the compositions thus keeping the compositions stable from the degradation cause by reactions between the carbon dioxide in the air and the hypochlorous acid in solution. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that Schmittinger teaches the production of hypochlorous acid under vacuum was a common art accepted method of production for such compositions known in the art at the time of the invention. 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618